DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim amendment filed 1/5/2022 is noted.  
1) Claims amended:
(1) Independent claims: 1, 11, and 20.
(2) Depending claims: none.
Claims pending: 1-20.  They comprising of 3 groups:
1) System1: 1-10, and 
2) Method1: 11-19, and 
3) System2: 20.
As of 1/5/2022, independent claim 1 is as followed:













[I] one or more memory devices storing instructions; and 
[II] one or more processors configured to execute the instructions to perform operations comprising:
[1] receiving, from a user device, a request to register an item for sale in a retail system and data associated with the item, wherein the retail system is configured to display the item for sale;
[2] determining a registration guarantee decision for the item, the registration guarantee decision specifying whether the item is or is not guaranteed;
wherein the registration guarantee decision comprises: 
[2a] performing a comparison of attributes in the received data and attributes associated with a plurality of items stored in the retail system to determine duplicate or similar items already displayed for sale in the retail system;
[2b] based on the comparison, displaying an indicator of the registration guarantee decision on an interactive user interface; and 
[2c] based on the comparison, generating an interactive element on the interactive user interface, corresponding to the indicator, configured to allow a user to override the registration guarantee decision for the duplicate or similar items and register the item in the retail system.
[3] registering the item in the retail system based on the determined registration guarantee decision specifying that the item is guaranteed;
[4] upon registering the item in the retail system, displaying for sale on a website the received item;
[5] building a response for the determined registration guarantee decision; and
[6] transmitting the response for the registration guarantee decision to a computing device associated with the retail system,
Note: for referential purpose, numerals [1]-[6] are added to the beginning of each element.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claims 1, 11 and 20, step [2a] is vague because the performing of a comparison of the attributes in step [1] the received data of the requested item (of Entity 2, a user or “Brand Manager, [0002]”) for registering in a retail system should be compared with attributes associated with “similar” items stored in seller portal 109 (Entity 1, to determine duplicate or similar items already displayed for sale in the seller portal 109, see [0066-0068] below.  It makes no sense to compare attributes of an item for sale in a retail system with itself.  In other word, based on step [1], the user/user device is related to the requested item for registration and for sale in a retail system.   
	
    PNG
    media_image1.png
    332
    450
    media_image1.png
    Greyscale


	
    PNG
    media_image2.png
    84
    451
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    393
    450
    media_image3.png
    Greyscale

	2) In independent claims 1, 11 and 20, the phrase “wherein the registration guarantee decision comprises:” is vague because a “decision” is an item (object) and is not capable comprising of a series of steps [2a]-[2c].  It makes more sense that the step of “determining a registration guarantee decision comprises:”    
[2a] performing a comparison of attributes in the received data and attributes associated with a plurality of items stored in the retail system to determine duplicate or similar items already displayed for sale in the retail system;
[2b] based on the comparison, displaying an indicator of the registration guarantee decision on an interactive user interface; and 
[2c] based on the comparison, generating an interactive element on the interactive user interface, corresponding to the indicator, configured to allow a user to override the registration guarantee decision for the duplicate or similar items and register the item in the retail system.”
3) In independent claims 1, 11 and 20, It’s not clear what happens to the “user” associated with “a user device” and “a request to register an item for sale in a retail system” in step [1] because there is no discussion or citation of this “user” and “his/her user device” in the remaining steps [2]-[6].  Step [6] calls for transmitting the response of the “decision” to another computing device different from “user device” of step [1].  
“[6] transmitting the response for the registration guarantee decision to a computing device associated with the retail system,”
If the goal of step [6] calls for transmitting the response of the “decision” to the user device who submitted the request then step [6] should be corrected to:
“[6] transmitting the response for the registration guarantee decision to the user  computing device associated with the request for registering the item for sale with the retail system,”
4) In independent claims 1, 11 and 20, the order of steps [3-4] and [5]-[6] is vague because steps [5]-[6] appear to be related to the same entity (Seller portal 109) who also receives the request and determines the decision.  Step [4] of “upon registering the item, displaying for sale on a website of the received request” should belong the 2nd entity who submits the request.



Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered and the results are as followed: 
I. 112 (pre-AIA ), 2nd rejections
Previous Office Action: None.  
II. 101 rejections:
Previous Office Action: None.
III. 103 rejections:
Applicant’s amendment and response are persuasive and the rejections have been withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689